PARADIGM OIL AND GAS CORPORATION 2701 Gulf Blvd., Indian Rocks Beach, Florida33785 Telephone:(727) 595-8101 June 2, 2014 VIA EDGAR A.N. Parker H. Roger Schwall Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn: Re: Paradigm Oil and Gas, Inc. Application for Withdrawal on Form RW Registration Statement on Form 10 (File No. 000-55171) Dear Division of Corporation Finance: Paradigm Oil and Gas, Inc. (the “Company”) hereby respectfully requests the withdrawal, effective as of the date hereof, being June 2, 2014, of the Company’s Registration Statement on Form 10 (File No. 000-55171) under the Securities Exchange Act of 1934, as amended, together with all exhibits thereto, initially filed with the Securities and Exchange Commission (the “Commission”) on April 4, 2014(the “Registration Statement”).This registration statement was scheduled for effectiveness on June 3, 2014. The Company believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors.The Company is withdrawing the Registration Statement to prevent it from automatically becoming effective.The Company is in the process of completing a new audit and business review with new legal counsel.The Company intends to file a new, initial Registration Statement on Form 10 with the Commission once the Company completes its audit and legal review. It is our understanding that this application for withdrawal of the Registration Statement will be deemed granted as of the date that it is filed with the Commission unless, within fifteen (15) days after such date, the Company receives notice from the Commission that this application will not be granted.Please direct questions or comments with respect to this matter to our outside legal counsel: Paul W. Richter, Esq. PW Richter, plc 3901 Dominion Townes Circle Richmond, Virginia 23223 Telephone: 804.644.2182 Cell: 703.725.7299 Email: prosage@comcast.net Sincerely, /s/ Vince Vellardita Vince Vellardita, Chief Executive Officer
